DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 01 April 2021 in which claims 1, 3, 8, 10, and 15-16 were amended, and claims 2 and 9 are canceled.
Claims 1, 3-8, and 10-20 are currently pending and under examination, of which claims 1, 8, and 15 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant’s representative for interview 03/31/3021. Applicant’s remarks dated 04/01/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given to present status of claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regard to the teaching of Nichols, motivation for combination is cited so as to avoid model overfitting and validate models with target rates. Further, the comparison of models baseline to test is suggested by at least the recitation of managing models per [0099], [0042]. Regardless, the rejection following does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, Claim 3 is incomplete having only a header and ending with wherein. In view of prior claim set, claim 3 should reflect subject matter of claims 10 and/or 16 as akin from separate groupings.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Amended claims 1, 8, 15 recites the limitation "calculated quality metrics" which is recited again by subsequent limitation without referencing “the” as same calculated quality metrics. Therefore, antecedent basis is not properly established for calculated quality metrics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Yang et al., “QUADS: Question Answering for Decision Support”, hereinafter YangZ14, in view of 
Yang et al., “Learning to Answer Biomedical Factoid & List Questions: OAQA at BioASQ 3B”, hereinafter YangZ15, in view of 
Wang et al., “Query-dependent cross-domain ranking in heterogeneous network”, hereinafter YangZ12, in view of 
Bordes et al., “Large-Scale Simple Question Answering with Memory Networks”, hereinafter Bordes.
With respect to claim 1, YangZ14 teaches: 
A computer-implemented method {YangZ14 Fig.1 QA Pipeline architecture being [P.376 ¶2] “QUADS framework was implemented as an open source software package” comprising algorithm/method} comprising: 
producing, by a processor, a baseline question set model based on calculated quality metrics of a baseline question set with respect to a baseline corpus, wherein the baseline question set model comprises a plurality of baseline question set model features representing quality metrics for the baseline question set {YangZ14 teaches directed acyclic graph corresponding to model where [P.379 ¶1] “we explicitly create two hierarchies (or DAGs) individually for analytic thinking (Y) and decision synthesis (D) and then establish necessary connections between the nodes in the two hierarchies” illustrated Figs 1-2 and detailed [Sect.4] noting last par. “multiple QA pipelines… determine the optimal QA pipeline(s) and synthesis component(s) for each decision factor”. Said decision factors correspond to features representing quality metrics as calculated per equations 2-8 [P.379 Sect4.2-4.3]; Either DAG may be considered baseline; Corpus dataset is expressly provided at [P.380 Sect5.1], [P.383 Sect6.1]. Empirical results demonstrate technical effect at Tables 2-5}; 
However, YangZ14 does not expressly disclose “coverage”. YangZ15 teaches: 
producing, by the processor, a test question set model based upon, at least in part, calculated quality metrics of a test question set with respect to a test corpus, and including a plurality of test question set model features representing quality metrics for the test question set in the test question set model to define coverage between the test question set and the test corpus based on one or more possible candidate answers to the test question set identified from the test corpus, wherein the calculated quality metrics comprise one or more of corpus coverage metrics, corpus non-coverage metrics, a weak coverage rate, an accuracy rate of the test question set, a recall rate of the test question set, breadth metrics, and depth metrics {YangZ15 [P.7] Table 2 lists Features comprising Lines 10-11 “overlap count”. Overlap is coverage, and described wrt CAO as candidate answer occurrence. Executable Code and illustration for QA pipeline testing is provided in Appendix [P. 14-16]},
YangZ14 and YangZ15 are the same author from Carnegie Mellon and directed to QA modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to 
YangZ15 further teaches distance as a feature per same Table 2. However, the combination of YangZ14 and YangZ15 does not expressly disclose “projected model features” or “vector distance difference”. YangZ12 teaches: 
comparing, by the processor, the test question set model to the baseline question set model based on calculating a distance between one or more projected model features of the baseline question set model and one or more runtime model features of the test question set model, wherein the test question set model and the baseline question set model each comprise vectors and the distance comprises a vector distance difference {YangZ12 [P.139 App.B] “calculate the distance between the two domains DS and DT by a hypothesis class specific measure” distance is per Eq.17 and can be generalized evidenced at Eq.20. The hypotheses provide probabilistic modeling for minimizing loss on separate subgraphs per Figs 4, 2 [P.122]. Notably for effect [P.121 Last¶] “Basic idea… we can use the new structural feature vector to augment the node-specific attribute feature vector for learning a better ranking model” with [P.115 ¶2] “overlapping features across domains”. Additionally, projecting the model features is taught per [P.112 ¶1] or [P.117 Sect3.4.2]}; 

    PNG
    media_image1.png
    76
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    100
    630
    media_image2.png
    Greyscale

YangZ12 is again, same author (co-author in this reference), and directed to QA modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to calculate distance difference as disclosed in earlier work in combination with later work in order to “address four challenges: (1) how to formalize the problem in a unified and principled framework even when the types of objects across domains are different; (2) how to transfer the knowledge of heterogeneous objects across domains; (3) how to preserve the preference relationships between instances across heterogeneous data sources; (4) how to efficiently exploit the structure information for better knowledge transfer. To address these, we propose a general regularized framework to discover a latent space for two domains and minimize two weighted ranking function simultaneously in the latent space” (YangZ12 [P.138 Sect.7 ¶1]).
YangZ further teaches iterative process and YangZ15 [P.7 Last¶] “tune the threshold on the development set”. However, YangZ (whether 15, 14, or 12), does not clearly teach adjusting test set contents such that functionality of adjusting effectively comprises features both projected and runtime. Bordes teaches: 
adjusting, by the processor, contents of the test question set based upon, at least in part, the calculated distance between the projected model features of the baseline question set model and the runtime model features of the test question set model; and testing a question answering computer system based on the adjusted contents of the test question set {Bordes teaches distant supervision and transfer learning for QA system with subgraph embeddings as prescient to state of the art. Test Sets are provided at [P.8] Table 4. Contents are adjusted by way of distant supervision and transfer learning, see [P.5 Sect.3.3 – P.6 Sect4.2] and [P.8 Last¶]. Particularly, this is achieved through cosine similarity between embeddings and alternating SGD over the loss}.


Claim 2 (Canceled)

With respect to claim 3, the combination of YangZ and Bordes teaches the computer-implemented method of claim 1, wherein
[sic] the baseline question set model is selected based upon, at least in part, a domain distance between different domains of the baseline corpus and the test corpus in a domain hierarchy {YangZ12 [P.139] Eq.17 teaches domain distance. YangZ14 teaches joint probabilistic inference over multi-DAG hierarchies, [P.378 Last¶ - P.379]}. The motivation for combination is as set forth in claim 1, applied mutatis mutandis.

With respect to claim 5, the combination of YangZ and Bordes teaches the computer-implemented method of claim 1, further including: 
	projecting the test question set accuracy from the runtime model features of the baseline question set by analyzing the distance between the baseline question set model and the test question set model {Bordes teaches projecting embeddings onto L2 reg [P.6 ¶1] with multi-threaded HogWild! which yields runtime model accuracy detailed Table 4 [P.8]. However, Bordes does not disclose distance which is disclosed at YangZ12 [P.139 App.B]}. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to project accuracy as projected by Bordes utilizing distance 

With respect to claim 8, YangZ12 teaches: 
	A system comprising: at least one processor device and at least one memory architecture coupled with the at least one processor device {YangZ12 [P.124 Last¶] “All the experiments were carried out on a PC running Windows XP with Dual-Core AMD Athlon 64 X2 Processor (2GHz) and 2 G RAM”}, the at least one processor device configured for: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 9 (Canceled).
Claim 10 is rejected for the same rationale as claim 3.

With respect to claim 15, YangZ12 teaches: 
	A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations {YangZ12 [P.124 Last¶] “All the experiments were carried out on a PC running Windows XP with Dual-Core AMD Athlon 64 X2 Processor (2GHz) and 2 G RAM”; YangZ14 [P.376 ¶2] “open source software package”} including: 
	The remainder of this claim is rejected for the same rationale as claim 1, with further limitation:

Claim 16 is rejected for the same rationale as claim 3.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YangZ (14, 15, and 12) and Bordes in view of: 
Severyn et al., “Learning to Rank Short Text Pairs with Convolutional Deep Neural Networks”, hereinafter Severyn. 
With respect to claim 4, the combination of YangZ and Bordes teaches the computer-implemented method of claim 1. Severyn teaches wherein
	the calculated quality metrics for the test question set model are calculated using a static question set analysis tool {Severyn [P.379 Sect6.1] “We used the word2vec tool to learn the word embeddings” where [P.377 Sect4.2] “we keep the word embeddings fixed” fixed is static. Further, this is utilized for calculated quality metrics as MAP and MRR per [P.378 Sect5.1 RtCol] or Tables 2-4. Notably, see architecture Fig 2 compared to instant specification Fig 3}.
	Severyn is directed to QA modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize static/fixed tool disclosed by Severyn in combination with YangZ and Bordes as applying a known technique to a known method to yield predictable results and/or because “It has the benefit of requiring no manual feature engineering” (Severyn [P.381 Sect.8 ¶1]).

    PNG
    media_image3.png
    891
    750
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    424
    755
    media_image4.png
    Greyscale
 

Claims 11 and 17 are rejected for the same rationale as claim 4.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YangZ (14, 15, and 12) and Bordes in view of 
Bao et al., “Knowledge-Based Question Answering as Machine Translation”, hereinafter Bao.
With respect to claim 6, the combination of YangZ and Bordes teaches the computer-implemented method of claim 1. Bao teaches further including: 
	applying machine learning to tune the test question set model by rewarding prominent features of the test question set and penalizing less prominent features of the test question set {Bao [P.972 Sect2.5] “Feature Weight Tuning. Given a set of question-answer pairs {Qi, Airef} as the development (dev) set, we use the minimum error rate (MERT) (Och, 2003) algorithm to tune the feature weights in our proposed model… error function”; [P.973 ¶2]}.
	Bao is directed to modeling with question answering thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the tuning disclosed by Bao with the combination of YangZ and Bordes as applying a known technique to a known method to yield predictable results and/or to address “trades off between transformation accuracy and recall” (Bao [P.968 ¶1]) so as to “alleviate the coverage issue” (Bao [P.970 ¶3]).

Claims 13 and 19 are rejected for the same rationale as claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YangZ (14, 15, and 12) and Bordes in view of 
Tu et al., “Coverage-based Neural Machine Translation”, hereinafter Tu.
With respect to claim 7, the combination of YangZ and Bordes teaches the computer-implemented method of claim 1, further including: 
identifying a level of coverage for the test question set {YangZ15 [P.7] Tbl.2 Lines 10-22 “overlap count” is coverage utilized for test as candidate answer occurrence}; and 
However, YangZ and Bordes does not expressly teach “non-coverage” which is disclosed by Tu:
identifying a level of non-coverage for the test question set {Tu [P.16 ¶2] “estimate the covered ratio of each source word, which guides the alignment model to pay more attention to uncovered words” uncovered is non-coverage, accorded by coverage ratio. See also Tu [P.5] Fig 3 coverage-based alignment model and coverage vector with [P.13-14 Sect5.3] candidate alignments and quality measured with AER alignment error rate as a joint learning task}.
	Tu is directed to modeling with information retrieval thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to identify coverage and/or non-coverage functionality as disclosed by Tu in combination with YangZ and Bordes in order to provide an objective measure of alignment quality (Tu [P.13 Sect5.3]).

Claims 14 and 20 are rejected for the same rationale as claim 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bordes et al., “Question Answering with Subgraph Embeddings” discloses per title as prior work of Bordes with illustrative support Fig 1

    PNG
    media_image5.png
    301
    666
    media_image5.png
    Greyscale

Malinowski et al., “Ask Your Neurons: A Neural-based Approach to Answering Questions about Images” discloses WUPS score with one-hot vector encoding for QA accuracy.

    PNG
    media_image6.png
    214
    758
    media_image6.png
    Greyscale

Shen et al., “Word Embedding based Correlation Model for Question/Answer Matching” discloses co-occurrence probabilities for embedded correlation, scoring, and ranking.

    PNG
    media_image7.png
    110
    388
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    122
    371
    media_image8.png
    Greyscale

Wang et al., “A Long-Short Memory Model for Answer Sentence Selection in Question Answering” discloses bidirectional BLSTM for QA from Carnegie Mellon.
Ma et al., US PGPub No 20170308531A1 Baidu discloses QA with vector projection of question and candidate answer for matching degree and distance coefficient. Ma is considered closest patent literature.
Chaturvedi et al., “Joint Question Clustering and Relevance Prediction for Open Domain Non-Factoid Question Answering” disclosure from IBM qualifying art discloses mixtures.

    PNG
    media_image9.png
    153
    733
    media_image9.png
    Greyscale

Tsatsaronis et al., “An overview of the BIOASQ large-scale biomedical semantic indexing and question answering competition” discloses BioASQ challenge, see Fig 4.
Feng et al., “Question Classification by Approximating Semantics” discloses semantic distance.
Fetahu et al., “Improving Entity Retrieval on Structured Data” discloses entity clustering.
Sun et al., “Open Domain Question Answering via Semantic Enrichment” discloses variational inference over dirichlet with Freebase and top-K, see Figs 1-2.
Ho et Xu, “Predicting Answer Quality on Community Q&A Websites” discloses objective quality metrics with IR ground-truth ranking for answer sequence, see [P.4 Sect4.3].

    PNG
    media_image10.png
    149
    822
    media_image10.png
    Greyscale

Zhou et al., “Answer Sequence Learning with Neural Networks for Answer Selection in Community Question Answering” discloses LSTM-CNN and RNN architecture for answer sequence learning.
Gupta et al., US Patent 9,959,315B1 from Google discloses threshold for coverage Fig 8 and replete candidate answer with hierarchical relationship.
Feng et al., US PG Pub No 20160239738A1 from Tencent discloses QA vector correlation with distance.
Jiang et al., US PG Pub No 20170206897A1 from Alibaba discloses QA vectorial distance similarity with target candidate.
Palangi et al., “Deep Sentence Embedding Using Long Short-Term Memory Networks: Analysis and Application to Information Retrieval” discloses IR with LSTM-RNN.
Yu et al., “Deep Learning for Answer Selection” from DeepMind discloses projected QA with learned matching of candidate and [P.7 ¶3] “non-covered words”.

















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116